Day, J.
-The plaintiff bases her right to an interest in the patents in question solely upon a deed of conveyance executed by James H. Hill upon the 6th day of February, 1879. The evidence shows that on the 26th 'day of July, 1876, James H. Hill conveyed, by absolute deed, his interest in the patents in question to the defendant. At the same time the defend*443ant executed to tbe plaintiff a contract of defeasance, in which he agreed to convey to plaintiff said interest in the patents upon the payment on the first day of November, 1876, of the sum of $150, with interest from the 26th of July, 1876, at the rate of ten per cent.
On the 18th day of Novembei’, 1876, James H. Hill executed a written assignment of his entire interest in this contract, and in the letters patent therein described, to- Thomas Hill. On the 28th of June, 1877, James H. Hill and Thomas Hill executed to the defendant the release which the reply alleges was fraudulently procured. The evidence does not show that Thomas Hill has ever reconveyed his interest to James H. Hill,'or that he has conveyed to the plaintiff. It appears, therefore, that before James H. Hill conveyed to the plaintiff he had parted, with all his interest under the contract of defeasance, and that, at the time he executed the conveyance to the plaintiff, under which the plaintiff claims, he had no interest in the patents in question. The plaintiff acquired no interest under the conveyance, and hence cannot be heard to question the defendant’s rights. This point is distinctly made and urged by the appellant, and the appéllee has not seen fit to mate any response thereto. Because the plaintiff has not established any interest in herself the decree must be reversed and the plaintiff left to proceed as she may be advised.
Reversed.